UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-01880 The Income Fund of America (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (415) 421-9360 Date of fiscal year end: July 31 Date of reporting period: July 31, 2011 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders The Income Fund of America® [photo of a basket full of vegetables] Special feature A flexible approach to IFA’s income objective } See page 6 Annual report for the year ended July 31, 2011 The Income Fund of America seeks current income while secondarily striving for capital growth through investments in stocks and fixed-income securities. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2011 (the most recent calendar quarter-end): [Begin Sidebar] Class A shares 1 year 5 years 10 years Reflecting 5.75% maximum sales charge % % % [End Sidebar] The total annual fund operating expense ratio was 0.58% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 29 and 30 for details. The fund’s 30-day yield for Class A shares as of August 31, 2011, calculated in accordance with the U.S. Securities and Exchange Commission formula, was 3.73%. The fund’s distribution rate for Class A shares as of that date was 4.26%. Both reflect the 5.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 34. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. High-yield bonds are subject to greater fluctuations in value and risk of loss of income and principal than investment-grade bonds. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. Investing outside the United States may be subject to additional risks, such as currency fluctuations, periods of illiquidity and price volatility. These risks may be heightened in connection with investments in developing countries. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow investors: For the 12 months ended July 31, 2011, The Income Fund of America (IFA) gained 14.7%. Though this return trailed the 19.6% gain of Standard & Poor’s 500 Composite Index, a broad measure of the U.S. stock market, IFA’s results significantly outpaced the 4.4% return of the bond market, as measured by the Barclays Capital U.S. Aggregate Index. The fund’s results also topped those of its income fund peers, as gauged by the Lipper Income Funds Index, which gained 10.5%. Most fund investors have selected IFA to help them pursue long-term investing goals. Thus, even more gratifying than the fund’s one-year results are its long-term returns. As you can see in the table below, for the 10-year and lifetime periods, IFA has surpassed its key benchmarks. Many fund investors also rely on IFA for income. This past year, the fund continued its history of providing significant quarterly dividends. Those invested for the full fiscal year received payouts totaling nearly 75 cents per share. This translates into a yield of 4.40%, more than double that of the S&P 500’s 1.90% figure, and well in excess of the 2.79% turned in by the Lipper category average. An optimistic beginning, an unsettled end Having weathered the tumultuous market conditions of the spring of 2010, when sovereign debt worries weighed heavily on markets, IFA began fiscal 2011 on the heels of a strong July as investors were buoyed by robust corporate profits, supportive monetary policy and improving economic indicators. After trending down again in August, markets generally rose over the remainder of the period even in the face of political upheaval in the Middle East and North Africa, and the devastating impact of the Japanese tsunami. However, late in the fiscal year debt fears resurfaced, unsettling markets; the standoff related to the raising of the U.S. debt ceiling exacerbated the uncertainty. The volatility continued after the close of the period, fueled by Standard & Poor’s downgrade of America’s credit rating on August 5. [Begin Sidebar] Results at a glance (with dividends reinvested or interest compounded) Average annual total returns for periods ended July 31, 2011 1 year 5 years 10 years Lifetime1 The Income Fund of America (Class A shares) % Standard & Poor’s 500 Composite Index Lipper Income Funds Index2 — 3 Barclays Capital U.S. Aggregate Index 4 Consumer Price Index (inflation)5 1 Since December 1, 1973, when Capital Research and Management Company became the fund’s investment adviser. 2 Results of the Lipper index do not reflect the effect of sales charges, account fees or taxes. 3 The inception date for the index was December 31, 1988. 4 From December 1, 1973, through December 31, 1975, the Barclays Capital U.S. Government/Credit Index was used because the Barclays Capital U.S. Aggregate Index did not yet exist. 5 Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. The market indexes shown in this report are unmanaged, and their results include reinvested dividends and/or distributions but do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. [End Sidebar] [photo of tomatoes hanging on a vine] [Begin Sidebar] In this report Special feature 6 A flexible approach to IFA’s income objective How the fund’s income-first mandate helps us navigate ever-changing market conditions. Contents 1 Letter to investors 4 The value of a long-term perspective 12 About your fund 13 The portfolio at a glance 14 Summary investment portfolio 19 Financial statements 35 Board of trustees and other officers [End Sidebar] Broad strength; solid security selection For the 12 months, fund results were strongly supported by some of the trends and themes so instrumental to IFA’s long-term success. These included solid security selection and a steadfast commitment to the fund’s income objective. Results for the fund’s top-10 stock holdings (see page 13) support the stock selection assertion. Particularly strong were Philip Morris International (39.4%), Chevron (36.5%) and Royal Dutch Shell (36.1%). Indeed, of the top holdings owned for the full period, all but three outpaced the broader stock market. The laggards were Bristol-Myers Squibb (15.0%), Merck (–1.0%) and Waste Management (–7.3%). Careful stock selection also played a crucial role in the combined returns of our financial holdings, which represented the fund’s second-largest sector concentration. This group of investments returned in excess of 10%, while financial stocks within the S&P 500 collectively gained less than 2%. Income mandate drives us The fund’s focused and disciplined approach to pursuing income helped returns and explained a number of the shifts in the portfolio’s composition. Take, for example, industrials companies, which led the way for the fund during its 2010 fiscal year and also posted solid returns during the most recent period. Industrials belong to a category of stocks whose dividend yields don’t always meet the fund’s income threshold, making them only periodically available to IFA. However, during the broad market downturn of 2009, solid firms in this sector were able to maintain their dividends even as their stock prices fell, triggering a rise in their yields and making them more appropriate for IFA. Judging these firms to be sound and believing they would fare well once fundamentals rather than fear drove the market, we invested. Our thesis proved correct and share prices of many of these companies rose sharply, making them solid contributors to results. Yet as their share prices increased, their yields fell. With income as our primary objective, these investments became less appropriate for the fund. Accordingly, we reduced a number of our positions over the course of the 12 months. This pattern of price appreciation and resulting decline in yield was also present in the utilities and food, beverage and tobacco sectors and caused us to reduce our holdings in those areas during the course of the year. If declining yields were behind a number of our portfolio reductions, rising yields drove much of our buying. In particular, we invested in a select group of European telecommunications companies with very sizable dividends and, we believe, the resources and resolve to maintain their payouts in the face of some industry headwinds. We likewise found substantial income opportunities within the pharmaceuticals sector, where we view many valuations to be below levels justified by their long-term prospects. [Begin Sidebar] Striking a balance between return and volatility The Income Fund of America takes a prudent path to income. Looking back 10 years, as shown at right, the fund has provided higher returns than stocks, bonds and the average income fund and lower volatility than stocks. As this period was an unusually volatile one for equities, results for the broader stock market and the fund’s Lipper peer group lagged the broader bond market. However, IFA’s returns surpassed them all. In addition, as can be seen on page 1, the fund’s lifetime results surpass those of both the stock and bond indexes. For the 10-year period ended July 31, 2011 [begin chart] 5 Years 10 Years Since 12/31/75 Fund Annual Return Annual Std Dev Annual Return Annual Std Dev Annual Return Annual Std Dev The Income Fund of America Bonds Stocks Income Funds Index [end chart] Sources: Stocks — S&P 500; Bonds — Barclays Capital U.S. Aggregate Index; Income Funds Index — Lipper. Returns include reinvestment of all distributions. Volatility is calculated at net asset value by Lipper using annualized standard deviation (based on monthly returns), a measure of how returns over time have varied from the mean; a lower number signifies lower volatility. [End Sidebar] We also made investments in a handful of real estate investment trusts (REITs). In particular, we invested in specialized firms whose success we believe is tied more to the business prospects of the health care and technology industries than to commercial or residential real estate values. Fixed income supports objectives Yields on bonds remain very low, making them less appealing to IFA. As discussed in the feature article that begins on page 6, the fund’s income mandate enables us to direct assets toward the types of income-producing securities that have what we believe to be the most appealing risk/reward profiles. Based on those criteria, we have, broadly speaking, viewed stocks as more appealing than bonds and have been directing a greater share of assets toward them. This fact, along with a rise in the value of the fund’s equity holdings, has resulted in stocks becoming a bigger share of fund assets. That said, bonds — and especially high-yield corporate bonds — continue to play an important role in generating income for the fund, while higher rated bonds such as U.S. Treasuries continue to play a pivotal role in adding stability to the fund. Hope amid volatile conditions In recent weeks, worries of a global economic slowdown, debt crises affecting a number of countries, as well as Standard & Poor’s downgrade of the U.S. credit rating resulted in a highly volatile market environment. Naturally, these concerns inform our investing outlook. However, difficult economic conditions and negative investor sentiment also provide investment opportunity for the fund. In fact, we are still finding companies and issues that we believe can make solid long-term contributions to IFA. Moreover, we believe that with its key objective of tangible return in the form of substantial quarterly income, IFA can represent a solid investment choice amid the current uncertainty and beyond. We thank you for your continuing commitment to long-term investing. Cordially, /s/ Hilda L. Applbaum Hilda L. Applbaum Vice Chairman and Principal Executive Officer /s/ David C. Barclay David C. Barclay President September 7, 2011 For current information about the fund, visit americanfunds.com. [Begin Sidebar] A lifetime of high current income The Income Fund of America’s 12-month dividend yield vs. benchmarks Year ended July 31 [begin line chart] Year-end The Income Fund of America Lipper Income Funds Average S&P 500 1/31/1975 7/31/1975 1/31/1976 7/31/1976 1/31/1977 7/31/1977 1/31/1978 7/31/1978 1/31/1979 7/31/1979 1/31/1980 7/31/1980 1/31/1981 7/31/1981 1/31/1982 7/31/1982 1/31/1983 7/31/1983 1/31/1984 7/31/1984 1/31/1985 7/31/1985 1/31/1986 7/31/1986 1/31/1987 7/31/1987 1/31/1988 7/31/1988 1/31/1989 7/31/1989 1/31/1990 7/31/1990 1/31/1991 7/31/1991 1/31/1992 7/31/1992 1/31/1993 7/31/1993 1/31/1994 7/31/1994 1/31/1995 7/31/1995 1/31/1996 7/31/1996 1/31/1997 7/31/1997 1/31/1998 7/31/1998 1/31/1999 7/31/1999 1/31/2000 7/31/2000 1/31/2001 7/31/2001 1/31/2002 7/31/2002 1/31/2003 7/31/2003 1/31/2004 7/31/2004 1/31/2005 7/31/2005 1/31/2006 7/31/2006 1/31/2007 7/31/2007 1/31/2008 7/31/2008 1/31/2009 7/31/2009 1/31/2010 7/31/2010 1/31/2011 7/31/2011 [end line chart] All numbers calculated by Lipper. [End Sidebar] The value of a long-term perspective How a $10,000 investment has grown There have always been reasons not to invest. If you look beyond the negative headlines, however, you will find that despite occasional stumbles, financial markets have tended to reward investors over the long term. Active management — bolstered by experience and careful research — can add even more value. As the chart below shows, over its lifetime, The Income Fund of America (IFA) has delivered higher returns than both the broader stock and bond markets. Dividends, particularly when reinvested, have accounted for a large portion of the fund’s overall results. Average annual total returns based on a $1,000 investment (for periods ended July 31, 2011)* 1 year 5 years 10 years Class A shares % % % *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 29 and 30 for details. Fund results shown are for Class A shares and reflect deduction of the maximum sales charge of 5.75% on the $10,000 investment.1 Thus, the net amount invested was $9,425.2 Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Expense ratios and turnover rates* Year ended July 31, 2011 The Income Fund of America Industry average† Expense ratio % % Portfolio turnover rate 38
